UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7962



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PETE SMITH, a/k/a Pete Noble Muhammad, a/k/a
Jose,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CR-93-117; CA-04-1095)


Submitted:   February 9, 2005              Decided:   March 2, 2005


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pete Smith, Appellant Pro Se. Anna Mills Wagoner, United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Pete Smith appeals the district court’s order denying his

motion for reconsideration filed under Fed. R. Civ. P. 60(b).            We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Smith, No. CR-93-117 (M.D.N.C. Nov.

26, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -